IN THE SUPREME COURT OF THE STATE OF NEVADA


                     JULIANA MAYER LOZA,                                    No. 84245
                                      Appellant,
                                  vs.
                     LEVERTY & ASSOCIATES LAW,                                   FILED
                     CHTD.,
                                      Res • ondent.                               MA 2 5 2022
                                                                                         A. BROM
                                                                                             E COU
                                           ORDER DISMISSING APPEAL
                                                                                   DEPUTY CLERK


                                 This is an appeal from an order denying a motion to set aside a
                     default judgment. Ninth Judicial District Court, Douglas County; Thomas
                     W. Gregory, Judge.
                                 Review of the documents submitted to this court pursuant to
                     NRAP 3(g) reveals a jurisdictional defect. Specifically, appellant is not a
                     party to the action with standing to appeal. In the proceedings below,
                     appellant was named and served only as a corporate officer, administrator
                     or trustee of certain defendant trusts. She was not named and did not
                     appear in her individual capacity. This court has jurisdiction to entertain
                     an appeal only where the appeal is brought by an aggrieved party. See
                     NRAP 3A(a). A person or entity is not a party within the meaning of NRAP
                     3A(a) unless that person or entity has been served with process, appeared
                     in the court below, and has been named as a party of record in the trial
                     court. See Valley Bank of Nev. v. Ginsburg, 110 Nev. 440, 448, 874 P.2d 729,
                     735 (1994). Here, appellant, in her individual capacity, does not appear to
                     have been served with process, or been named as a party of record in the
                     district court proceedings.
                                 Moreover, the district court order denying the motion to set
                     aside the default judgments makes no reference to appellant; the order
SUPREME COURT
      OF             denies only motions filed by the defendant business entities. Accordingly,
    NEVADA

(0) 1947A   .414D.
                                                                                '2 2- 01 33 0
appellant does not appear to be aggrieved by the order in her individual
capacity. NRAP 3A(a). Additionally, appellant, a non-lawyer, cannot
represent on appeal the trusts that are named as parties below. See NRAP
46A(b)(2); Salrnan v. Newell, 110 Nev. 1333, 1336, 885 P.2d 607, 608 (1994)
(business entities may not appear or file documents without counsel); State
v. Stu's Bail Bonds, 115 Nev. 436, 436 n.1, 991 P.2d 469, 470 n.1 (1999).
Accordingly, this court lacks jurisdiction over this appeal, and
            ORDERS this appeal DISMISSED.




                                                           ,       J.
                                   Hardesty



                                          1444t."                  J.
                                   Stiglich


                                                                   J.
                                   Herndon




cc:   Hon. Thomas W. Gregory, District Judge
      Juliana Mayer Loza
      Leverty & Associates Law, Chtd.
      Douglas County Clerk




                                      2